             DISTRICT COURT OF THE VIRGIN ISLANDS
             DIVISION OF ST. THOMAS AND ST. JOHN

                                   )
JULIETTE CREQUE SCOBIE,            )
                                   )
               Plaintiff,          )
                                   )   Civil No. 2018-33
               v.                  )
                                   )
FLAGSTAR BANK, FSB, ZURICH in      )
NORTH AMERICA, STEADFAST           )
INSURANCE COMPANY, and PROCTOR     )
FINANCIAL, INC.,                   )
                                   )
               Defendant.          )
                                   )

ATTORNEYS:

Carol Ann Rich
Malorie Diaz
Dudley Rich LLP
St. Thomas, VI
     For Juliette Creque Scobie,

A.J. Stone , III
Adam Nicholas Marinelli
Bolt Nagi PC
St. Thomas, VI
     For Flagstar Bank, FSB,

Robert C. Grimal
Lydecker Diaz
Jersey City, NJ
Carl A Beckstedt , III
Michael A Rogers
Robert J. Kuczynski
Beckstedt & Associates
Christiansted, VI
     For Zurich in North America and Steadfast Insurance
Company,
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 2

Jason P. Stearns
Lawrence P. Ingram
Freeborn & Peters LLP
Tampa, FL
Gregory H. Hodges
Dudley Topper & Feuerzeig
St. Thomas, VI
     For Proctor Financial Inc.

                                 ORDER
GÓMEZ, J.

      Before the Court is the motion of Zurich in North

America and Steadfast Insurance Company to dismiss the

complaint filed in the above captioned matter.

                  FACTUAL AND PROCEDURAL HISTORY

      In or about May 11, 2011, Juliette Creque Scobie

(“Scobie”) and her mother, Margaret Louise Creque

(collectively the “Creques”), borrowed $500,000 (the

“Loan”) from Flagstar Bank, FSB (“Flagstar”). See Complaint

at 3, ECF No. 1. The Loan was evidenced by a May 11, 2011,

note (the “Note”). See Complaint Exhibit 2 at 2, ECF No. 1-

2. To secure payment of the Loan, the Creques executed a

mortgage over their house (the “Property”) in favor of

Flagstar. To comply with the terms of the mortgage, the

Creques were required to insure the Property against

certain hazards. See Complaint Exhibit 2 at 5, ECF No. 1-2.

To that end, the Creques secured a hazard insurance policy

for the Property.
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 3

      During 2017, the Creques’ private hazard insurance

policy for the Property came due for renewal. The Creques

failed to provide proof of renewed hazard insurance to

Flagstar. Subsequently, Flagstar purchased an insurance

policy (the “Policy”) for the full replacement cost of the

Property. Flagstar and Proctor Financial, Inc. (“Proctor”)

procured the Policy from Zurich in North America

(“Zurich”). Zurich placed the Policy with Steadfast

Insurance Company (“Steadfast”). Flagstar charged the

premium for the Policy to the Creques’ escrow account.

Flagstar sent the Creques a notice of hazard insurance

which states that coverage effective from July 27, 2017, to

July 27, 2018, was placed on the Property.

      On September 6, 2017, the Property was damaged by

Hurricane Irma.

      On November 2, 2017, Scobie submitted notice of a

claim for loss to Flagstar.

      Between November, 2017, and June, 2018, Scobie

communicated with Flagstar, Proctor, and Zurich in an

attempt to resolve her insurance claim on the Property.

      On June 4, 2018, Scobie filed a complaint against

Flagstar, Zurich, Steadfast, and Proctor. The complaint

alleges four counts. Count One seeks a declaratory judgment
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 4

against Flagstar, Zurich, Steadfast, and Proctor. Scobie

seeks a declaration as to her rights under the Policy.

Count Two asserts a claim against Flagstar for violations

of the Real Estate Settlement Procedures Act, 12 U.S.C. §

2605 (“RESPA”). Count Three asserts a claim against

Flagstar, Zurich, Steadfast, and Proctor for breach of

contract. Count Four asserts a claim against Flagstar for

fraudulent misrepresentation and concealment.

      On August 3, 2018, Zurich and Steadfast filed a motion

to dismiss the complaint for failure to state a claim (the

“motion to dismiss”).

      Scobie has filed an opposition to the motion to

dismiss.

                                 DISCUSSION

      When reviewing a motion to dismiss brought pursuant to

Federal Rule of Civil Procedure 12(b)(6), the Court

construes the complaint “in the light most favorable to the

plaintiff.” In re Ins. Brokerage Antitrust Litig., 618 F.3d

300, 314 (3d Cir. 2010). The Court must accept as true all

of the factual allegations contained in the complaint and

draw all reasonable inferences in favor of the non-moving

party. Alston v. Parker, 363 F.3d 229, 233 (3d Cir. 2004).

“In deciding a Rule 12(b)(6) motion, a court must consider
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 5

only the complaint, exhibits attached to the complaint,

matters of public record, as well as undisputedly authentic

documents if the complainant’s claims are based upon these

documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir.

2010) cert. denied, 562 U.S. 1271, 131 S. Ct. 1607, 179 L.

Ed. 2d 501.

      A complaint may be dismissed for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). “[A] plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic

v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed.

2d 929 (2007).

      The Supreme Court in Bell Atlantic v. Twombly, 550

U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), set

forth the “plausibility” standard for overcoming a motion

to dismiss and refined this approach in Ashcroft v. Iqbal,

556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

The plausibility standard requires the complaint to allege

“enough facts to state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. A complaint

satisfies the plausibility standard when the factual
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 6

pleadings “allow[ ] the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 556). This standard requires showing “more than a sheer

possibility that a defendant has acted unlawfully.” Id. A

complaint which pleads facts “‘merely consistent with’ a

defendant’s liability, … ‘stops short of the line between

possibility and plausibility of “entitlement of relief.”‘“

Id. (citing Twombly, 550 U.S. at 557).

      To determine the sufficiency of a complaint under the

plausibility standard, the Court must take the following

three steps:

        First, the court must “tak[e] note of the
        elements a plaintiff must plead to state a
        claim.” Second, the court should identify
        allegations that, “because they are no more
        than conclusions, are not entitled to the
        assumption of truth.” Finally, “where there are
        well-pleaded factual allegations, a court
        should assume their veracity and then determine
        whether they plausibly give rise to an
        entitlement for relief.”
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir.

2010) (quoting Iqbal, 556 U.S. at 674, 679).

                                 ANALYSIS

   A. Standing

      Zurich and Steadfast argue that Scobie does not have

standing to sue on the Policy procured by Flagstar because
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 7

Scobie is not an intended third-party beneficiary to the

Policy.

      “The doctrine of standing asks whether a litigant is

entitled to have a federal court resolve his grievance.

This inquiry involves ‘both constitutional limitations on

federal-court jurisdiction and prudential limitations on

its exercise.’” Kowalski v. Tesmer, 543 U.S. 125, 128-29

(2004) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

The “prudential standing rule . . . normally bars litigants

from asserting the rights or legal interests of others in

order to obtain relief from injury to themselves.” Warth,

422 U.S. at 509. “[T]he plaintiff generally must assert his

own legal rights and interests, and cannot rest his claim

to relief on the legal rights or interests of third

parties.” Id. at 499.

      As a general rule, only parties to a contract or third

party beneficiaries to a contract may sue to enforce the

contract. See Kersey v. Becton Dickinson & Co., 433 F.

App’x 105, 108 (3d Cir. 2011); see also Petrus v. Queen

Charlotte Hotel Corp., 56 V.I. 548, 555 (2012); Fabien v.

Fabien, 2018 V.I. Supreme LEXIS 28, at *25 (Sep. 21, 2018)

(citing Campbell v. Parkway Surgery Ctr., LLC, 158 Idaho

957, 354 P.3d 1172, 1178 (Idaho 2015)). Generally, a
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 8

federal court sitting in diversity applies local law to

determine whether a party is a third-party beneficiary to a

contract. See, e.g., Miree v. DeKalb County, 433 U.S. 25,

28-29 (1977) (holding that state law determined standing as

a third party beneficiary of a federal contract where the

federal interests involved did not necessitate the

application of federal common law); Sovereign Bank v. BJ’s

Wholesale Club, Inc., 533 F.3d 162, 168 (3d Cir. 2008)

(applying state law in diversity case to determine whether

plaintiff was third party beneficiary of contract and thus

had standing to bring breach of contract claim).

      To prove intended beneficiary status, the third
      party must show that the contract reflects the
      express or implied intention of the parties to the
      contract to benefit the third party. [When
      reviewing such a claim, the court] examine[s] the
      terms of the contract as a whole, giving them their
      ordinary meaning. The contract need not name a
      beneficiary specifically or individually in the
      contract; instead, it can specify a class clearly
      intended by the parties to benefit from the
      contract.

Petrus, 56 V.I. at 555-56 (quoting GECCMC 2005-C1 Plummer

St. Office Ltd. Partnership v. JPMorgan Case Bank, Nat.

Ass’n, 671 F.3d 1027, 1033 (9th Cir. 2012) (internal

citations and quotation marks omitted)).

      In Petrus v. Queen Charlotte Hotel Corp., 56 V.I. 548

(2012), Allison Petrus and Surtep Enterprises, Inc.
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 9

(collectively “Surtep”) leased land on St. Thomas from the

Government of the Virgin Islands (“GVI”). Petrus, 56 V.I.

at 549. Paragraph eleven of the lease between Surtep and

the GVI provided that

      [t]he Tenant shall not do nor permit anything to be
      done which will interfere with the free access and
      passage of others to space adjacent to the premises
      or in any streets, ways and walks near the premises,
      nor interfere with the free access to the shoreline
      by the public.

Id. at 555. During development of the leased property,

Surtep blocked access to an adjacent property owned by

Queen Charlotte Hotel Corporation (“Queen Charlotte”). Id.

at 550. Queen Charlotte brought an action against Surtep in

the Virgin Islands Superior Court seeking injunctive

relief, declaratory relief, and damages. Id. The Superior

Court granted a preliminary injunction. Id. Surtep

appealed, arguing that Queen Charlotte could not show a

reasonable probability of success on the merits that it was

a third party intended beneficiary to the lease between

Surtep and the GVI. Id. at 554-55.

      The Virgin Islands Supreme Court affirmed. Id. at 550.

The Virgin Islands Supreme Court explained that

      Queen Charlotte is an intended beneficiary under
      paragraph eleven of the Surtep/Government lease. By
      the plain language of paragraph eleven, Surtep
      promised that it would not “restrict access” to
      “space adjacent” to its leased premises. The
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 10

      benefit conferred on the owners and tenants of the
      “space adjacent” to the leased premises is not
      merely incidental to the promise; rather, it is the
      main thrust of the promise. Thus, this class of
      individuals, adjacent space owners, are “clearly
      intended by the parties to benefit from the
      contract.” Queen Charlotte’s property . . ., the
      gate of which was blocked by Surtep’s mound of dirt,
      is directly adjacent to Surtep’s leased premises .
      . . Therefore, the Superior Court correctly found
      that Queen Charlotte had a reasonable likelihood of
      success of showing that it is an intended
      beneficiary of Surtep’s promise not to restrict the
      access to spaces adjacent to its leased premises.

Petrus, 56 V.I. at 556-57 (citations omitted).

      Here, Scobie alleges that she is the mortgagor and

sole owner of the Property. See Complaint at 11, ECF No. 1.

Additionally, Scobie alleges that the Policy covers the

full replacement cost of the Property--more than four times

the unpaid mortgage balance. Id. at 4. Scobie also alleges

that “Flagstar is obligated under the terms of the Mortgage

. . . to provide the mortgagor with notice of the receipt

of insurance proceeds, and to cooperate with the mortgagor

in using the proceeds for the repair and restoration of the

Mortgaged Property, absent an agreement to the contrary.”

Id. at 10-11. These allegations, taken as true, demonstrate

that a key benefit of the Policy, the repair and

restoration of the Property, inures to Scobie. Thus,

Scobie’s interest is not merely incidental to the Policy,

but a central part of the Policy’s coverage. Thus, Scobie
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 11

has standing to sue on the Policy as an intended third

party beneficiary. Cf. Hall v. Associated Int’l Ins. Co.,

494 F. App’x 902, 905 (10th Cir. 2012) (finding that the

property owner and mortgagor was not a third party

beneficiary to a forced-placed insurance policy because

“the policy was purchased by the bank to protect its

interest in Mr. Hall’s property and any losses under the

policy would be payable to the bank”).

   B. Breach of Contract

      Zurich and Steadfast argue that Scobie did not

adequately plead a breach a contract claim against Zurich

and Steadfast. Zurich also argues that Scobie did not

adequately plead any causes of action against Zurich

because Zurich is not a party to the Policy.

      To state a claim for breach of contract, Scobie must

allege: “(1) an agreement; (2) a duty created by that

agreement; (3) a breach of that duty; and (4) damages.”

Phillip v. Marsh-Monsanto, 66 V.I. 612, 620 (2017).

      In Davis v. Wells Fargo, 824 F.3d 333 (3d Cir. 2016),

Michael Earl Davis (“Davis”) executed a mortgage on his

house (the “mortgaged property”) in favor of BNC Mortgage,

Inc. (“BNC”). Davis, 824 F.3d at 338. Several years later,

Wells Fargo, claiming to be the assignee of the mortgage,
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 12

locked Davis out of the mortgaged property. Several weeks

later, Wells Fargo also initiated a foreclosure action

against Davis. Id. at 338-39. Several months after the

foreclosure action commenced, Davis was placed on active

duty in the United States Army. Id. at 339.

      While Davis was away, Wells Fargo obtained an

insurance policy on the mortgaged property with the

insurance carrier Assurant, Inc. (“Assurant”).1 Id.

Subsequently, Wells Fargo discovered a water leak that was

damaging the mortgaged property. Id. An adjuster examined

the mortgaged property and filed a report estimating that

repairs would cost $817. Id. Wells Fargo settled the claim

for $317--$817 minus the $500 deductible. Id. Wells Fargo

kept the insurance proceeds, but did not fix the leak. Id.

Nearly a year later, Davis received a notice stating that

the mortgaged property had been designated unsafe due to a

partially collapsed wall. Id. The notice directed Davis to

make all necessary repairs or take down the wall within 30

days. Id. at 339-40. Davis filed a claim with Assurant for

the property damage. At the time, Davis was unaware that

Wells Fargo had already settled a claim for the roof leak.



1 The identity of the carrier was in dispute in Davis. That dispute does
not affect the Court’s analysis.
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 13

Id. at 340. Assurant denied his claim. Id. Subsequently,

Davis sued Wells Fargo and Assurant, asserting claims

against Assurant including breach of contract. Id. at 340.

Assurant moved to dismiss under Fed. R. Civ. P. 12. Id. The

district court dismissed Davis’s claims against Assurant.

Id. at 340-41. Davis appealed. Id. at 341.

      The Third Circuit vacated in part, finding that

Davis’s breach of contract claim was adequately pled. Id.

at 351. First, the Third Circuit noted that to adequately

plead a claim for breach of contract, “Davis must allege

facts giving rise to a reasonable inference that discovery

will reveal evidence that ‘there was a contract, [Assurant]

breached it, and [he] suffered damages from the breach.’”

Id. at 351. (alteration in original) (citations omitted).

The Third Circuit explained that

      Davis alleges that he had an insurance contract
      with Assurant and that Assurant breached the
      contract by failing to “adequately investigate and
      pay the roof leak claim . . . which led to and
      caused the back wall of [Davis’s] property to
      deteriorate and collapse.” . . . Further, there are
      at least two integral documents attached as
      exhibits to the amended complaint — the letters
      settling the first insurance claim and denying
      Davis’s second claim — indicating that an insurance
      contract existed between Davis and an insurer using
      letterhead bearing the names of both “American
      Security Insurance Company” and “ASSURANT Specialty
      Property.” Thus, Assurant’s name appeared, in
      bolded font, at the top of the letter denying
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 14

      Davis’s insurance claim. Viewing the allegations of
      the complaint and integral documents in the light
      most favorable to Davis — and ignoring the facts
      set out in Assurant’s declaration — we cannot say
      that those documents fail to “raise a reasonable
      expectation that discovery will uncover proof” that
      a contract existed between Davis and Assurant, that
      Assurant breached the contract, and that it thereby
      caused damage to Davis’s Property.

Davis, 824 F.3d at 351 (citations omitted). Davis is

instructive here.

      When assessing a motion to dismiss, a court is

permitted to consider “the complaint, exhibits attached to

the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick,

605 F.3d 223, 230 (3d Cir. 2010) cert. denied, 562 U.S.

1271 (2011). In her complaint, Scobie alleges that: (1) the

Policy exists; (2) Zurich and Steadfast have a duty under

the Policy to adjust and settle Scobie’s claim of loss

fairly; (3) the insured amount under the Policy is

$1,315,200, see Complaint at 2, ECF No. 1; (4) the

estimated loss, prepared by a licensed public adjuster

hired by Scobie, is $1,150,561.48, see id. at 3; (5) Zurich

and Steadfast have paid only $196,000 to Flagstar, see id.

at 7; and (6) Scobie has been unable to repair and restore

the Property without receipt of the full insurance
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 15

proceeds. Of course, the Court is not limited to those

allegations. Indeed, Scobie’s claims flow directly from

obligations contained in the Policy. That document is

attached to the complaint. Thus, it is permissible to

consider the Policy at this stage.

      The Policy provides that “[i]n the event of loss or

damage covered by this policy . . . we will either: (1)

[p]ay the value of the lost or damaged property; (2) [p]ay

the cost of repairing or replacing the lost or damaged

property, . . .; or (3) [r]epair, rebuild or replace the

property with other property of like kind and quality.” See

Complaint Exhibit 10 at 17, ECF No. 1-10. The Policy

additionally provides that “[t]he words ‘we’, ‘us’ and

‘our’ refer to the company providing this insurance.” See

id. at 14.

      Steadfast is mentioned only once in the 75-page Policy

as the company providing the insurance. See Complaint

Exhibit 10 at 9, ECF No. 1-10. Otherwise, Zurich’s name and

logo appear at the top of each section of the Policy. See

Complaint Exhibit 10, ECF No. 1-10; Complaint Exhibit 11,

ECF No. 1-11. Significantly, the Policy provides that,

should the insured party “require additional information or

assistance in resolving a complaint,” the insured party
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 16

should call or write to Zurich with “policy or claim number

ready.” See id. at 11. The policy is signed by three

distinct individuals identified only as “Authorized

Representative,” see Complaint Exhibit 10 at 9, ECF No. 1-

10, “President,” see id. at 13, and “Corporate Secretary,”

see id. There is nothing to indicate which company such

individuals represent.

      It is unclear whether, standing alone, the presence of

Zurich’s name and logo on the Policy and the provision

directing insured parties to call or write to Zurich for

assistance in resolving a complaint would support an

inference that Zurich is a party to the Policy. The Court

need not reach that issue as those references do not stand

alone. Significantly, the complaint contains several

allegations that also support this inference. Scobie

alleges that Zurich has controlled every interaction with

Scobie in this matter. Specifically, Scobie alleges that an

attorney made contact with her “on behalf of Zurich . . .

related to an insurance claim made for” the Property. See

Complaint at 7, ECF No. 1. Additionally, Scobie alleges

that Zurich agreed to cooperate with Scobie and her public

adjuster by retaining a licensed Virgin Islands contractor

to reinspect the Property. Id. at 8. Scobie alleges that
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 17

the retained contractor, Impact Construction Inc.

(“Impact”), performed an inspection for Zurich on April 27,

2018. Id. Scobie also alleges that, as of June 1, 2018,

Zurich has refused to provide a copy of Impact’s inspection

report, or to engage in good faith communications to

resolve Scobie’s claim. Id.

      While a different outcome may be warranted at the

summary judgment stage, taking these allegations as true

and making all reasonable inferences in Scobie’s favor, the

Court concludes that Scobie has sufficiently alleged a

breach of contract claim under the Policy against both

Zurich and Steadfast.

   C. Declaratory Relief

      Zurich and Steadfast argue that Scobie did not

adequately plead a cause of action for declaratory relief

because Scobie fails to identify an actual controversy

under the Policy.

      A party may seek declaratory relief in a federal court

pursuant to the Federal Declaratory Judgment Act. The

Federal Declaratory Judgment Act provides that, “[i]n a

case of actual controversy within its jurisdiction . . .

any court of the United States . . . may declare the rights

and other legal relations of any interested party seeking
Scobie v. Flagstar Bank et al.
Civ. No. 18-33
Order
Page 18

such declaration, whether or not further relief is or could

be sought.” 28 U.S.C. § 2201(a); see also 48 U.S.C. §

1612(a) (stating that District Court of the Virgin Islands

shall have the jurisdiction of “a District Court of the

United States”). The Federal Declaratory Judgment Act is

limited by Article III of the Constitution which “confines

jurisdiction of the federal courts to actual ‘cases and

controversies.’” Brown v. Phila. Mun. Court, 47 Fed. App’x

129, 130 (3d Cir. 2002).

      Here it is clear there is an actual controversy over

Scobie’s rights under the Policy and the amount of

insurance proceeds due under the Policy. Thus, Scobie may

seek declaratory relief under the Federal Declaratory

Judgment Act, 28 U.S.C. §§ 2201-02.

      The premises considered, it is hereby

      ORDERED that the motion of Zurich and Steadfast to

dismiss, ECF No. 32, is DENIED.



                                    S\
                                          Curtis V. Gómez
                                          District Judge
